48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Marcia K. NELSEN, formerly known as Marcia K. Beckman, Appellant.
No. 94-2685.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 13, 1995.Filed:  Feb. 23, 1995.

Before FAGG, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Marcia K. Nelsen appeals the district court's grant of summary judgment to the United States of America.  After a careful review of the record, we conclude the district court adequately addressed and correctly resolved each of Nelsen's claims and that an opinion by this court would have no precedential value.  We affirm for the reasons stated in the district court's memorandum opinion.  See 8th Cir.  R. 47B.